OFFICE   OF THE AlTORNEY       GENERAL     OF TEXAS
                         AUSTIN




Hollorablb n%Id a. Branaon
Banking Oommiealoner
Austin, Texas
Dear Sir:




                        O&raioaer       shall




          ‘Few eaah oharter, mmantlaentor snp-
     plement thersto, af a bank or bank and trust
     oo~~eny a rsi OP iiity dollers shall be pnid
     when said aharber is ill&l, md it the author-
     ized eapitrl  etoak d suoh eorporatloa emtoeeas
Honorable Fred U. &an#on, Page 8


      ten thowaha aollar8, it #hall be roqulrea
      to pay en aaaltlonal fee of ten dollar8
      for rush additional    ten thousand dollare of
      ltrr authorlrcrd aapltal hook or fraotlonal
      part thereof.after    the flrut, prorlaea 8ubh
      foe &all not emeed twenty-five hundred
      dollar8 .*
           The PreOlae quemtlon precienfed by you ha4 not
been deolded but a reri~ aimllar fee statute has been eon-
atrued by the Bupreme Oourt, and the holUng in that ease
le det6nninaflve of the qu4stlon presented by you.
          In St. Lou18 9. tff.
                             Ry. Co. of Tmas, P. Tot%,
Seorstary           64 8. W. 718, Ohlef Jwtlae Oainee
            of Stats,
0onstrued Artlole a439 of the statute whloh provldedr
           *The reoretarp 0r atate, beside8 other
     fees that map be presoribed by law, la author-
     lesd and required to oharge for the use of the
     8tete the following fee@:
     For each and every aharter, amendmentor
     supplement thereto of a private oorporatlo
     oreatea for the purpose of operating or
     oon#Wuotl..ng a railroad, magnet18 telegraph
     line, or rtrert railway, Or espre88 oompany,
     authorlnea or required by law to be reoord-
     ea In raid aepartment, a far of one hundred
     aollara, to be paid when eald charter is
     fii0aa provlaea, that if the authorlke~
     aapltal stoak of sala aorporatlon shall
     exceed one handred thousand dollars,   it
     shall be re uired to pay an addltlOmd fee
     OS twenty-flvo a0Uar.e for aaah one hundred
     thowand dollars authorized oapltal’&oek
     or fraetlanal part thereof, after the first.”
            The Bhisf Justdoe mentioned the possible    oon-
struatlon   of the Artiale but oonoluded aa followa:
             “We oonolude that the only reason-
      able ooxmtruotlon of the rtatuts In question
      1s that when an amendmentto a ahartsr le
      filed,   if there be an lnoreaae of tha oapltal
      stook by an amOuntwer $lOO,OOO, then the ad-
      tlltlonal fare la ohargeable upon the.exeess of
      sueh lnoreare over the amount named, but that,
      if the nmen&aentd,oea not authorize an ln-
Honorable   fred   0.   Bramon,   Page 3



     oreaae of #took, then the fixed fee of $100
     only shoulb be aharged for it.8 filing.'
           Applylug  the aeolslon to your bane, it would
follow, that in all offs08 of amendment8of a bank’s
charter, which doer not inrolre an inoreasc of the oapltal
fzto$the    fixed fee of ,$SOO rhould be oharged and ool-
          ff, however, the amendmentinvolves an inoreaae
of the*oapltal atook, then in addition to the fixed fee
of $50.00 there should be ohareed and oolleoted a further
fro for the lnoreaae, upon the bad8 of $10.00 for eaoh
aaaltional $lO,OOO.OOor fraotional    part thereof of suoh
lnorea80.
          You will aooept thla opinion in lieu of the one
sent you earlier lti the we6k, whloh 1s hereby withdrawn.
                                            Very truly yours
                                       ATTORNEY   GELEXhLOF TEXAS


                                       BY
                                                      Oole Speer
                                                       Aesl etant


Approved fan. 30, 1940
(slgnea)     Gerald C. Uun
AT!RBRBY    QEL9p.RAL
                    of ‘l’EXk9


AIT’ROVED:
Opinion Commltteo
Bdaftgi B.